DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over [McCalpin et al (5,710,519)].
Regarding claim 10, McCalpin et al discloses an amplifier circuit comprising a semiconductor die (20), a transistor (10-T) including a plurality of parallel transistor elements (three bipolar transistors in 10-T) and wherein each transistor element includes a collector region and a emitter region and a base region, and a first temperature sensor (24T) between a first transistor element (left most transistor in 10-T) in the plurality of transistor elements (three bipolar transistors in 10-T) and a second transistor element (right most transistor in 10-T) in the plurality of transistor elements (three bipolar transistors in 10-T) and wherein the first temperature sensor (24T) is configured to generate a first output signal (the signal going through the resistor 24T) having a magnitude that is proportional to a temperature of the first temperature sensor (24T). As described above, McCalpin et al discloses all the limitations in claim 10 except for that the transistors being the FETs.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted well known art-recognized equivalent transistors such as the FETs in place of the bipolar transistors in the circuit of the McCalpin et al because such a modification would have been considered a mere substitution of art-recognized equivalent transistors. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced the bipolar transistors with the FETs and vice versa, since this reversal of parts involves only routine skill in the art (see MPEP 2144.04 VI A).
Regarding claims 11 and 19, the first temperature sensor (24T) is functionally equivalent to the claimed polysilicon diode.
Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over [Schultz et al (11,145,609)] in view of [McCalpin et al (5,710,519)].
[Schultz et al (11,145,609)] discloses an amplifier circuit comprising a device package (Fig. 4) including at least a first package lead (left most lead of 460) and a second package lead (2nd left most lead of 460) and a third package lead (3rd most left lead of 460), and a semiconductor die (432). As described above, [Schultz et al (11,145,609)] discloses all the limitations in the claims except for that the internal structures of the die. McCalpin et al discloses an amplifier circuit comprising a semiconductor die (20), a transistor (10-T) including a plurality of parallel transistor elements (three bipolar transistors in 10-T) and wherein each transistor element includes a collector region and a emitter region and a base region, and a first temperature sensor (24T) between a first transistor element (left most transistor in 10-T) in the plurality of transistor elements (three bipolar transistors in 10-T) and a second transistor element (right most transistor in 10-T) in the plurality of transistor elements (three bipolar transistors in 10-T) and wherein the first temperature sensor (24T) is configured to generate a first output signal (the signal going through the resistor 24T) having a magnitude that is proportional to a temperature of the first temperature sensor (24T). As described above, McCalpin et al discloses all the limitations in claim 10 except for that the transistors being the FETs.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted well known art-recognized equivalent transistors such as the FETs in place of the bipolar transistors in the circuit of the McCalpin et al because such a modification would have been considered a mere substitution of art-recognized equivalent transistors. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced the bipolar transistors with the FETs and vice versa, since this reversal of parts involves only routine skill in the art (see MPEP 2144.04 VI A). Therefore, it would have been obvious to substitute McCalpin et al’s semiconductor die (20 of McCalpin et al) in place of Schultz et al’s semiconductor die (432 of Schultz et al) since Schultz et al discloses a generic semiconductor die thereby suggesting that any equivalent semiconductor die would have been usable in Schultz et al’s reference.

Allowable Subject Matter
Claims 12-15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 1-9 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2703